Title: To George Washington from Henry Lee, Jr., 28 September 1798
From: Lee, Henry Jr.
To: Washington, George



dear General
G[eorge] town 28th Sepr [1798]

I have at length got to this place & will do myself the pleasure to call at Mt Vernon on my return home.
In the mean time I shd be happy to hear whether you accede to my proposition when last with you of taking good property for the whole debt due to you.
I have houses & lots in the fœderal city: well situated & which to close our business I would part with even at this present dull period, altho the time is fast approaching when property like mine must be in great demand.
Judge Wilsons death places my debt in a worse situation than it was, & it was my faith in that debt that induced me to purchase yr lands.
I make upwards of a thousand b[arre]ls of corn annually in Westm[orelan]d, & would annually supply you with 500 bbls at a fair price should corn suit you. With great respect & affection I have the honor to be yr ob. svt

Henry Lee

